Lunn filed a suit in Jack County in a Justice Court against the plaintiff in error for $3.50, alleging compliance with the Act of the Legislature for March 13, 1909, now article 2178, Revised Statutes of 1911. The railway company paid the $3.50. The justice gave judgment for the plaintiff for $10 attorney's fees, and the judge of the District Court of that county granted an injunction against said judgment, but subsequently dissolved the injunction and dismissed the case. The railroad company appealed to the Court of Civil Appeals, which affirmed the judgment of the District Court, and this court granted a writ of error on the 2nd day of February, 1912. From the entry made on our docket, the writer concludes that the writ was granted upon the assumption *Page 512 
that the statute authorizing the recovery of attorney's fees was unconstitutional.
On November 12, 1912, this court filed an opinion in Missouri, K.  T. Ry. Co. v. Mahaffey, 105 Tex. 394, 150 S.W. 881, in which the same statute was sustained, as being constitutional. That opinion was subsequently followed by the Supreme Court of the United States in Missouri, K.  T. Ry. Co. v. Cade,232 U.S. 647, 58 L.Ed., 1135, 34 Sup. Ct., 678. We therefore affirm the judgment of the Court of Civil Appeals.
Affirmed.